DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Application
Claims 18, 20, 22-25 and 28-34 are pending and under consideration. 
Claims 26-27 are withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/22 has been entered.
 
	

Claim Rejections - 35 USC § 112, 1st
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20, 22-25 and 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 has been amended to recite that the “by injecting the coating substance into the treatment chamber on a first length of the treatment chamber, a second length of the treatment chamber being deprived of substance injection”. However, there is not support of this statement. The second length of chamber may not contain an injection valve but certainly contains the coating substance as the coating substance become crusted on the product” (see paragraph [0064] of published application). 
 Claim 18 is also rejected for reciting “wherein said at least one stirring member is at least one rotor comprising radial members distributed along the at least one rotor and configured to ensure advancement of the material along said treatment chamber, during rotation of the at least one rotor, from an inlet of the treatment chamber where the supercooled food products of step a) enter the treatment chamber and up to an exit where the products coated with crusted coating substance leave the treatment chamber”. There is no support for this recitation as the present specification requires two rotors working opposite of each to advance material (see paragraph [0063] of present application). 
	Claims 20, 22-15 and 28-34 are rejected as they rely on claim 18 and include all the limitations of claim 18. 

Claim Rejections - 35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 22-25 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 has been amended to recite that the “by injecting the coating substance into the treatment chamber on a first length of the treatment chamber, a second length of the treatment chamber being deprived of substance injection”. However, is confusing as the second length of chamber may not contain an injection valve but certainly contains the coating substance as the coating substance become crusted on the product. 
Claims 20, 22-15 and 28-34 are rejected as they rely on claim 18 and include all the limtiaitons of claim 18. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18, 20, 25-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2789270 and Paddle/Dryer Cooler by Gouda, Processing solutions, 2013, accessed at http://relcopacific.com/assets/Uploads/Brochures/ GMF-Gouda-Paddle-dryer-brochure-vl .pdf (PADDLE).
Claim 18 recites a method for coating food products with a coating substance, comprising: 
a step a) of supercooling the food products, by providing external frigories, to a temperature lower than the initial temperature of same, before contacting the food products with the coating substance, 
and subsequently a step b) of contacting the supercooled food products obtained in step a) with the coating substance, the coating around the products being formed at this step by the freezing of said coating substance under only the action of the transfer of frigories from the food products to the coating substance, in other words without providing external frigories, 
characterized in that in step b): the supercooled food products are contacted with the coating substance in a treatment chamber, the food products are stirred by means of a motorized mechanized system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber, said at least one stirring member is heated, and the intensity of the heating is adjusted without excess heating, so that the distribution of the coating substance around the food products is made uniform and/or to avoid the accumulation of material on said stirring member, while ensuring the coating around the food products by the freezing of the coating substance under the action of the transfer of frigories from the food products to the coating substance.
FR2789270 teaches a method for coating food products with a coating substance, comprising: a step a) of supercooling the food products, by providing external frigories, to a temperature lower than the initial temperature of same, before contacting the food products with the coating substance, and subsequently a step b) of contacting the supercooled food products obtained in step a) with the coating substance, the coating around the products being formed at this step by the freezing of said coating substance under only the action of the transfer of frigories from the food products to the coating substance, in other words without providing external frigories, characterized in that in step b): the supercooled food products are contacted with the coating substance in a treatment chamber. 
FR298720 does not teach a heated rotor or how to mix the products with a heated rotor.
Flowever, Paddle/Dryer Cooler by Gouda, Processing solutions, 2013, accessed at http://relcopacific.com/assets/Uploads/Brochures/GMF-Gouda-Paddle-dryer-brochure-vl.pdf teaches a stirred by means of a motorised mechanised system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber (see 1.2 equipment). A summary is below: 


Claim 18
 
a step a) of supercooling the food products, by providing external frigories, to a temperature lower than the initial temperature of same, before contacting the food products with the coating substance
FR2789270 teaches that products for coating a composition are chilled to -30 to -60 deg C, and are then mixed with a liquid or paste coating at ambient temperature. Coating material in contact with the products becomes solidified and attached to the products. When a thick layer of coating is required, up to 70% by volume, the mixture of product and coating is chilled again (18) (abstract).
subsequently a step b) of contacting the supercooled food products obtained in step a) with the coating substance, the coating around the products being formed at this step by the freezing of said coating substance under only the action of the transfer of frigories from the food products to the coating substance, in other words without providing external frigories, 
FR2789270 teaches that products for coating a composition are chilled to -30 to -60 deg C, and are then mixed with a liquid or paste coating at ambient temperature. Coating material in contact with the products becomes solidified and attached to the products. When a thick layer of coating is required, up to 70% by volume, the mixture of product and coating is chilled again (18) (abstract).
The remaining step provides that the method is characterized in that in step b): the supercooled food products are contacted with the coating substance in a
treatment chamber by injecting the coating substance into the treatment chamber on a first length of the treatment chamber, a second length of the treatment chamber being deprived
of substance injection,, the food products are stirred by means of a motorized mechanized system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber, wherein said at least one stirring member is at least one rotor comprising radial members
distributed along the at least one rotor and configured to ensure advancement of the material along
said treatment chamber, during rotation of the at least one rotor, from an inlet of the treatment
chamber where the supercooled food products of step a) enter the treatment chamber and up to an exit where the products coated with crusted coating substance leave the treatment chamber,

wherein said at least one stirring member is rotated to advance the material from said inlet
up to said exit by advancing the supercooled product of step a) along said first length of the
treatment chamber where coating substance is injected on the supercooled products, and along said
second length of the chamber so as to crust the coating substance contacted with the food products
under said action of the transfer of frigories from the food products to the coating substance, andsaid at least one stirring member is heated, and the intensity of the heating is adjusted without excess heating, so that the distribution of the coating substance around the food products is made uniform and/or to avoid the accumulation of material on said stirring member, while ensuring the coating around the food products by the freezing of the coating substance under the action of the transfer of frigories from the food products to the coating substance.

FR298720 does not teach a heated rotor or how to mix the products with a heated rotor.Flowever, Paddle/Dryer Cooler by Gouda, Processing solutions, 2013, accessed at http://relcopacific.com/assets/Uploads/Brochures/GMF-Gouda-Paddle-dryer-brochure-vl.pdf teaches a stirred by means of a stirred, motorized mechanized system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber (see 1.2 equipment).  Thus, paddle teaches a device where food products are stirred by means of a motorized mechanized system, comprising at least one stirring member, internal to said treatment chamber, movable with respect to said treatment chamber. The rotors are heated so least one stirring member is heated. It would have been obvious to adjust the intensity of the heating so as not to completely thaw or even burn the product yet still allow that the distribution of the coating substance around the food products is made uniform and/or to avoid the accumulation of material on said stirring member. This would also allow the coating around the food products by the freezing of the coating substance under the action of the transfer of frigories from the food products to the coating substance. Thus, PADDLE teaches a stirred by means of a stirred, motorised mechanised system, comprising at least one  stirring member, internal to said treatment chamber, movable with respect to said treatment chamber (see 1.2 equipment). It would have been obvious to combine with FR298720 with Paddle, as Fr298720 is directed to the freezing, coating and mixing of products and PADDLE provides a device to accomplish such tasks.

FR 298720 does not teach radial members distributed along the rotor and configured so as to ensure the advance of the material along said treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors. PADDLE teaches a paddle with a radial member distributed along the rotor and configured so as to ensure heat transfer. However, the design and placement of the rotors still allow for the advancement of the material along the treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors. Thus, the paddle ensure the advance of the material along said treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors.

It would have been obvious to combine with FR298720 with Paddle, as Fr298720 is directed to
the freezing, coating and mixing of products and PADDLE provides a device to accomplish such tasks.






It would have been obvious to combine with FR298720 with Paddle, as Fr298720 is directed to the freezing, coating and mixing of products and PADDLE provides a device to accomplish such tasks.



Claim 20 recites that the motorised mechanized system comprises two stirring members formed by two juxtaposed contrarotating rotors.
FR 298720 does not teach a motorised mechanized system comprises two stirring members formed by two juxtaposed contrarotating rotors. 
At 1.2, it is taught by PADDLE that the machine has a heated trough, containing rotating heated paddle shafts. This results in an excellent control of the temperature of the product and enables a uniform product quality. At the outlet side, the product moves out of the machine via an adjustable overflow. 
It would have been obvious that the two stirring members can be formed as juxtaposed contrarotating rotors, especially when the object of the rotation is to maximize heating. 
PADDLE teaches a paddle with a radial member distributed along the rotor and configured so as to ensure the advance of the material along said treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors.  Thus, the paddle ensure the advance of the material along said treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors.
It would have been obvious to combine with FR298720 with Paddle, as Fr298720 is directed to the freezing, coating and mixing of products and PADDLE provides a device to accomplish such tasks.



Claim 25 recites that the freezing of the coating substance around the food products is partial at the end of step b), the method comprising a step c) where the coated products obtained in step b) are provided with external frigories until total freezing of the coating substance is obtained forming the coating around the food products.
Claim 28 recites the initial temperature of the products corresponds to a frozen state.
As to claims 25 and 28,  FR2789270 teaches that the solidification of the coating can then be ensured during the passage of the products in the freezer 18 (pg. 5, lines 8-15). Thus, the freezing of the coating substance around the food products is partial at the end of step b), the method comprising a step c) where the coated products obtained in step b) are provided with external frigories until total freezing of the coating substance is obtained forming the coating around the food products

Claim 29 recite that the temperature of the supercooled food products at the end of step b) is between -65 and -25oC. and wherein the temperature of the coating substance before being contacted with the supercooled products is greater than 0.degree. C.
FR2789270 teaches that products for coating a composition are chilled to -30 to -60 deg C, and are then mixed with a liquid or paste coating at ambient temperature. Coating material in contact with the products becomes solidified and attached to the products. When a thick layer of coating is required, up to 70% by volume, the mixture of product and coating is chilled again  (abstract).

Claim 30 recites that the provision of external frigories in step a) and/or step c) is carried out by injection of a cryogenic fluid and the cryogenic fluid is directly contacted with the food products of step a), and/or with the coated food products of step c).
Starting at pg. 4, lines 12, it is noted that cryogenic fluid is used by  FR2789270.

Claim 31 recites that for production capacities greater than 1 tonne/hour of coated food products, for example greater than 2 tonnes/hour, and for which said at least one stirring member is heated, and the intensity of the heating is adjusted, without excess heating, at least so as to avoid the accumulation of material on said stirring member.
Claim 32 recites that for production capacities less than 1 tonne/hour of coated food products, for example less than 500 kg per hour, and for which said at least one stirring member is heated, and the intensity of the heating is adjusted, without excess heating, at least so that the distribution of the coating substance around the food products is uniform.
FR 298720 does not teach production capacities.
As to claims 31-32, it is noted in section 1.2 of PADDLE that the specially shaped paddles are designed for maximum heat transfer. This results in an excellent control of the temperature of the product and enables a uniform product quality. At the outlet side, the product moves out of the machine via an adjustable overflow weir. It would have been obvious to control the temperature of the paddles, with the production capacities in mind, as this results in an excellent control of the temperature of the product and enables a uniform product quality.


Claim 33 recites that the food products are selected from the group consisting of vegetables, legumes, meat, cereals, fruits, fish and combinations thereof.

In the second paragraph of FR2789270, it is taught that vegetables can be frozen. 

Claim 34 recites that wherein steps a) and b), or even if necessary, c) are carried out continuously.
	FR2789270 teaching Fig 1 a continuous process in Figure 1 (see also pg. 3 of Translation).
n reDilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).

Claims 22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2789270 and Paddle/Dryer Cooler as applied to claims   above, and further in view of Bakhy, STIRRER SPEED CONTROL OF A FLUIDIZED BED DRYER FOR BIOMASS PARTICLES USING PWM TECHNIQUE, Plant Archives Vol. 20, Supplement 2, 2020 pp. 673-680 (BAKHY).

Claim 22 recites that the heating of the stirring member is electrical induction heating or resistive heating.
Claim 23 recites that the heating of the stirring member is an electrical heating, wherein the power is controlled by pulse-width modulation and the step of adjusting the intensity of heating is carried out by modifying the duty cycle of the pulse-width modulation power control.
The references above are silent as to stirring member is an electrical heating and wherein the power is controlled by pulse-width modulation, and the step of adjusting the intensity of heating is carried out by modifying the duty cycle of the pulse-width modulation power control.
As to claims 22-23, BAKHY teaches this study an experimental work was carried out to investigate the effects of speed control of a stirrer motor on the drying quality of biomass particles (i.e. wet wheat particles). Pulse width modulation (PWM) control technique was employed.  The voltage and speed of the stirrer motor were represented at different duty cycle. This allows for a greater control of the stirrer (pg. 674, last paragraph to pg. 675, last paragraph). 
Thus, it would have been obvious to one skilled in the art to modify the above references with an electrical heating wherein the power is controlled by pulse-width modulation, and the step of adjusting the intensity of heating is carried out by modifying the duty cycle of the pulse-width modulation power control


Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art do not teach “injecting the coating substance into the treatment chamber on a first length of the treatment chamber, a second length of the treatment chamber being deprived of substance injection”. 
However, as noted above, this interpreted as no injectors are found in the second chamber. This is supported by FR2789270 and PADDLE. FR289270 teaches the importance of coating a food product, mixing the food product and advancing that food product (abstract).  PADDLE teaches using a heated rotor to facilitate heat transfer and mixing of the material (section 1.2). Thus, as the material is being mixed and advanced, the mixing distributes the coating and secondary injection valves are not needed. 
The applicant argues that the prior art do not teach “wherein said at least one stirring member is at least one rotor comprising radial members distributed along the at least one rotor and configured to ensure advancement of the material along said treatment chamber, during rotation of the at least one rotor, from an inlet of the treatment chamber where the supercooled food products of step a) enter the treatment chamber and up to an exit where the products coated with crusted coating substance leave the treatment chamber”. There is no support for this recitation as the present specification requires two rotors working opposite of each to advance material (see paragraph [0063] of present application). 
However, PADDLE teaches a paddle with a radial member distributed along the rotor and configured so as to ensure heat transfer. However, the design and placement of the rotors still allow for the advancement of the material along the treatment chamber during rotating of the rotor or, if necessary, during rotating of the contrarotating rotors.
The applicant also argues that BAKHY does not remedy the deficiencies of FR27989270 and PADDLE.  However, the rejection of FR27989270 and PADDLE is proper for the reasons noted above.  



Claims Free of Prior Art
	Claim 24 is free of prior art. 
	Claim 24 is free of prior art as there is no recognition and electrical circuit for implementing the electrical heating comprises at least one portion embarked on the rotor, the embarked portion having, in particular, one or more electrical resistances, and a portion rigidly attached to the frame of the treatment chamber, connected to the electrical power source, sliding electrical contacts


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/            Examiner, Art Unit 1791                                                                                                                                                                                            
/AMBER R ORLANDO/               Supervisory Patent Examiner, Art Unit 1791